Exhibit 10.3


 
Amendment to Contract dated April 27, 2004, between IGS , KIOSK, AND AY,
 
Notwithstanding any language to the contrary in the Contract between the
Parties, the Parties now hereby agree as follows:
 
1.             Al Y hereby agrees to be known as the “Soupman” of the Company.
If any other position, or office in the Company is to be offered to Al Y, it
will be accepted only in his sole discretion. Al Y hereby disclaims any
representation that he has any expertise in "franchising", and cannot act as
“consultant” in this area.
 
2.             (A)         All time and work required of Al Y to comply with the
requirements of the Contract between the Parties, shall be deemed XXX. Further
requests by the Company for time to be given for any other work to be performed
by Al Y will be subject to his sole discretion
 
 (B)          Al Y hereby agrees to finalize and approve these designated soups
to be manufactured in the "Indiana Facility". Al Y will complete the process of
finalizing the recipes and approval of the finished product(s) working with the
appropriate personnel of the "Indiana Facility" as soon as practicable depending
on the availability of the personnel of this facility. XXX.
 
(C)           XXX.
 
3.             Website (Para. 12) The Parties Agree that the Company(s) shall
maintain one (1) website to be called “Original Soup Man”, for the sale of soup
products only, together with sales information for Franchise to be licensed for
the retail sale of such soups and other product manufactured or distributed by
the Company pursuant to the Agreement between the Parties. It is agreed that the
Parties shall initially agree upon the content of the website on or before
January 31, 2005 with time being of the essence, and that all subsequent changes
and/or additions must be approved by the Company AI Y. The cost of the
organizations, production and maintenance of this web site shall be borne by the
Company, www.therealsoupman.com and AY shall maintain his existing website at
this own expense.
 
4.             Book Rights. (Para. 11) This paragraph of the Contract providing
AY with the right to author and cause to be published a Book or Books is hereby
XXX.
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission
 
 
1

--------------------------------------------------------------------------------

 
 
5.             Life Insurance (Para. 16) XXX.
 ­­­­­­­­­­­­­­­­­­­­­­­­­­­
6.             Media Services. Upon the soonest possible notice by email to him
by the Company after notification to the Company of a request for any media
appearance by AI Y on behalf of the Company, AI Y shall, in his sole discretion,
decide whether or not to participate. Any refusal or acceptance by AI Y to make
such appearance shall not preclude the Company from providing to the media a
spokesman to present the message of the Company on such occasions.
 
7.             Sale by IGS (Para. 15) Paragraph 15 on Page 15 of the Contract is
hereby amended to change subparagraph (iii) XXX.
 
8             A.            IGS or its affiliates are prohibited from using any
confidential recipe, or confidential techniques and any ingredients, spices, or
herbs, if any, which are confidential, which have been made available to the
Company form the confidential recipes provided by AI Yeganeh pursuant to the
Contract between the Parties for the manufacture and distribution of any soups
except Soups approved by AI Y. All soup products manufactured by IGS or any of
its affiliates, including Manhattan Soup Chef, for commercial distribution are
subject to this prohibition. XXX.
 
B.             The company hereby agrees XXX.
 
9.             Confidentiality and Non-Disclosure (Para. 17) It is hereby agreed
by the Parties that the intent and meaning of the Contract does not preclude the
public criticisms by either of the Parties after the facts are established by
judicial process, public prosecutor or an Arbitrator appointed pursuant to the
Agreement, when said decision, award, or judgment is final regarding any “wrong
doing” or “fraud” or “attempted fraud” of any other party and/or Franchisees or
other third Parties.
 
10.           Royalty Payment (Para 15-b) The royalty payment payable to AI Y of
XXX received by the Company(s) shall be paid over a Charity(ies) to be specially
named AI Y which must be a Federally approved (#501(c)) tax exempt food related
Charity supplying food to the people in need. The Company(s) agree to also make
a contribution to the same Charity at the same time licensed Franchise
inaugurates its opening of it’s stores(s) in a combined amount totaling in
accordance with the following schedule:
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission
 
 
2

--------------------------------------------------------------------------------

 
 
At no time shall AY pay more that 1/2 the money.  (DONATION)
 ­­­­­­­­­­­­­­­­­­­­­­­­­­­
A.  
$XXX.
B.  
$XXX.

C.  
$XXX

 
11.           Sale of Merchandise other than Soup Products
 
A.  It is reiterated again, that only AI Y for his designated Agent has the
right to sell merchandise using the name, likeness persona, etc. of AI Yeganeh
that he does not use the Logo or Trade Name, trademark or service marks owned by
IGS or Kiosk. Such sales of merchandise by AI Yeganah or his designated
representative may be made on his existing website, and/or store (but not
company owned or franchise locations), and/or any commercial outlet available
for his purpose. IGS or KIOSK retain all merchandising rights that do not
exploit the name, likeness or person of AY. Said materials not in Original
Soupman website or stores.
 
B.  It is agreed that the parties may conduct further negotiations to provide an
opportunity for the Company(s) or its designated Agent to cause to be
manufactured and sold such merchandise.
 
12.           Compensation (Para. 14. Pg. 14.) Change Compensation Paragraph by
amending last sentence of Paragraph in middle of Page 14. Language to after
amended will be as follows: “Subsequent Advance Payments shall be consistent
with the above schedule. (Quarterly Payment)”
 
13.           Representations. (Para. D Pg. 3) Delete “…sales of soup stores”
and substitute “…sales of soup stores”
 
14.           Right to Audit (Paragraph 19. Pg. 18)
 
A.  The parties hereby agree that AI Y or his designated agent, shall receive a
copy of the Financial Reports of the Company on a weekly basis, relating to all
financial activities of IGS and Kiosk, which are prepared and distributed by the
financial department for the financial officers of the Corporation(s), reporting
on all sales of soups and related activities.
 ­­­­­­­­­­­­­­­­­­­­­­­­­­­
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission
 
 
3

--------------------------------------------------------------------------------

 
 
B.  AI Y shall have the right toF inspect all financial records and books of the
Company(s) and designated Agents, on monthly basis, upon reasonable notice to
the Company(s) and during normal business hours at AI Y’s own expense. The
financial records to be inspected by AI Yeganeh or his designated
representative, will be those financial records relating to the commercials
sales of all soup products and costs attendant thereto, including sales to
Franchise Holders, Supermarkets, and over the internet. The Company(s) shall
supply to AI Y with copies of Financial Reports on such financial activities
from the date of execution of the Contract between Parties to date as soon as
possible.
Except as specifically set forth herein, the terms and conditions of the
Agreement are ratified by the parties. Nothing herein shall be deemed to be a
waiver by any Parties of its rights prior to the date hereof.
 
INTERNATIONAL GOURMET SOUPS, INC.


By: /s/ Seb
Rametta                                                                                                   
     Date: 12/20/04                                                     
SEB RAMETTA, Vice President Business Development




KIOSK CONCEPTS, INC.


By: /s/ Seb
Rametta                                                                                                   
     Date: 12/20/04                                                     
SEB RAMETTA, Chairman and Chief Executive Officer


       /s/ Al Yeganeh                                               
AL YEGANEH

 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
All registered and unregistered trademarks and service marks of AY, YFI, and its
related entities including by way of example and not limitation “The Soup Man”
Soup Kitchen International.


 
 
 
 
 

 
5

--------------------------------------------------------------------------------
